          Case 1:19-cv-08019-KPF Document 12 Filed 09/09/19 Page 1 of 1
                                      PAUL A. RACHMUTH
                                      ATTORNEY AT LAW
                             265 SUNRISE HIGHWAY, SUITE 62
                          ROCKVILLE CENTRE, NEW YORK 11570
       TELEPHONE: (516) 330-0170 PAUL@PARESQ.COM        FACSIMILE: (516) 543-0516


                                                                                    September 9, 2019
Via ECF

Hon, Katherine Polk Failla
United States District Court
Southern District of New York
40 Foley Square, Room 2103
New York, New York 10007

Re:    MEF I LP v. ShiftPixy, Inc. 19-cv-8019 (KPF)


Dear Hon. Failla:

I represent MEF I, LP, the plaintiff in this action. I write in response to defendant, ShiftPixy, Inc.’s
letter dated September 8, 2019 requesting the case be reassigned to Hon. Paul G. Gardephe as a
related case to other matters currently before Hon. Gardephe. While we believe the case does not
fall within S.D.N.Y Local Rule 13(a)(1), the plaintiff consents to the transfer and reassignment of
the case to Hon. Gardephe.


Sincerely,



Paul Rachmuth

Cc: Martin E. Karlinsky (via ecf)
